Citation Nr: 1714136	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for an acquired psychiatric disability.

2. Entitlement to service connection for an acquired psychiatric disability.

3. Entitlement to service connection of obstructive sleep apnea.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to a disability rating in excess of 30 percent for service connected asthma.

7. Entitlement to a disability rating in excess of 10 percent for allergic rhino-sinusitis.

8. Entitlement to an initial disability rating in excess of 10 percent for hyposmia.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and April 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability and obstructive sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence submitted since the Board's 1985 denial of service connection for a psychiatric disability is both "new" and "material."

2. The Veteran's bilateral hearing loss is less likely than not related to acoustic trauma or loud noise exposure during active service.

3. The Veteran's tinnitus was at least as likely as not caused by his in-service noise exposure.

4. The Veteran's asthma has not been manifested by pulmonary testing showing FEV-1 of 40- to 55-percent predicted, or FEV-1/FVC of 40 to 55 percent; he does not require at least monthly visits to a physician for required care of exacerbations, nor does he require intermittent courses of systemic corticosteroids.

5. The Veteran's chronic allergic rhino-sinusitis has not resulted in nasal polyps.  

6. The Veteran is in receipt of the maximum schedular rating available for hyposmia.  


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the previously denied and final claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2. The criteria for service connection of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

3. The criteria for service connection of tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  

4. The criteria for a rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6607 (2016).  

5. The criteria for a rating in excess of 10 percent for chronic allergic rhino-sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102 4.1, 4.7, 4.97, DC 6522 (2016).  

6. The criteria for a rating in excess of 10 percent for hyposmia have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.87, DC 6275 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in August 2012 and January 2015.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim for service connection for an acquired psychiatric disability.

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A decision by the Board is final as of the date stamped on the decision.  38 C.F.R. § 20.1104 (2016).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran was denied service connection for a psychiatric disorder in a January 1983 rating decision.  The Veteran appealed, and in September 1985, the Board issued a decision which affirmed that denial.  That decision became final as of the date stamped on the Board decision.

After a careful review of the evidence associated with the record since the September 1985 Board decision, the Board finds that the claim should be reopened.  Particularly, the Board notes that at the time of its 1985 decision, the Veteran had a present psychiatric diagnosis of a "nervous disorder."  With his December 2014 claim for service connection, he submitted a letter from a private physician, Dr. C.M.Q., which gave several diagnoses including generalized anxiety disorder, major depression, and PTSD.  The doctor stated that his psychiatric disorders are more probable than not secondary to his military service.  

The Board finds that this evidence is "new" in that it was not associated with the claims file at the time of the 1985 denial.  It is "material" as it provides a greater understanding of the Veteran's psychiatric disability picture, particularly, more specific diagnoses not available at the time of the prior denial.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board finds the psychiatric claim reopened.  

Service Connection

The Veteran has present diagnoses of bilateral hearing loss and tinnitus, which he asserts are secondary to loud noise exposure during active service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including other organic diseases of the nervous system such as hearing loss or tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

After a careful review of the evidence of record, the Board finds that service connection should not be granted for hearing loss, but should be granted for tinnitus.

At the outset, the Board acknowledges that the Veteran has a present diagnosis of hearing loss in both ears.  He also has a present diagnosis of tinnitus.  It also appears from the record that VA has conceded that he was exposed to loud noise during active service.  Indeed, a review of his DD-214 shows that he was awarded a marksmanship decoration for use of the M-14 rifle.  Therefore, the question at hand is whether the Veteran's present hearing loss and/or tinnitus is due to or otherwise etiologically linked to his active service noise exposure.

However, it does not appear that the Veteran's acoustic trauma led to any actual loss in hearing.  Specifically, the Board notes that, upon entry into service, he exhibited normal hearing upon whispered voice testing.  At the time of his separation examination in January 1966, his tonal thresholds reflected excellent hearing.  While whispered voice testing is recognized to be of limited accuracy, his heightened audiological acuity at separation precludes a finding that his hearin worsened since service.  Indeed, the Veteran has not actually stated that he experienced impaired hearing since service. 

The evidence also does not otherwise indicate that the Veteran's current hearing loss is related to service.  With his application for service connection, the Veteran submitted a December 2014 letter from a Dr. C.M.Q., an internal medicine specialist.  The private physician stated that the Veteran had hearing loss and tinnitus secondary to high noises during military operations.  

The Veteran was also afforded a VA examination in March 2015 which confirmed bilateral hearing loss for VA purposes and opined against a medical nexus to service.   The examiner stated that, based on the Veteran's audiogram completed in January 1966 at separation, there was little impact of his acoustic trauma to his service.  Subsequent VA records were reviewed and showed no complaints of hearing loss documented during service or after release from active service.  The available medical records are silent as to any audiological complaints or treatment for hearing loss until the current exam, which showed bilateral mild to moderate sensorineural hearing loss.  

It is well established in the medical literature that exposure to high levels of noise causes either immediate hearing loss, such as in cases of noise or acoustic trauma, or progressive hearing deficits during prolonged periods of exposure.  However, retroactive effects in hearing are not expected 49 years after exposure to military noise.  Therefore, it was less likely that his in-service noise exposure or acoustic trauma caused hearing loss.  Rather his hearing loss was more likely associated with presbycusis.  Regarding tinnitus, the examiner declined to provide an opinion, because the Veteran did not report symptoms of tinnitus during the examination.

Regarding the hearing loss claim, while both medical opinions are competent, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In this case, the Board finds the March 2015 VA examiner's opinion to be more persuasive.  That opinion was rendered by an audiologist, a specialist in the area of hearing loss, who conducted a complete examination of the Veteran, considered his complete medical history, and cited to known medical principles and treatise evidence.  On the contrary, the opinion by the private physician was completed by an internal medicine specialist.  There is no indication that the private physician conducted an audiogram, and the opinion was not supported by citation to medical evidence, known medical principles, or treatise evidence.  Rather that opinion consisted of a single sentence attributing the Veteran's hearing loss to noise exposure during military service.  As such, the Board finds that the evidence of record favors a finding that the Veteran's hearing loss was less likely caused by his in-service acoustic trauma.  

Additionally, the Board notes that the earliest evidence of hearing loss occurred in December 2014.  Therefore, absent medical evidence that the Veteran's hearing loss manifested within one year of separation from service, presumptive service connection is not appropriate.  

Regarding the claim for tinnitus, the Board notes that the Veteran has provided a medical opinion linking his present tinnitus to noise exposure during service.  The general principle that acoustic trauma may lead to tinnitus is commonly known and, therefore, the private physician's opinion that noise exposure in service resulted in his current tinnitus has some tendency to make a nexus more likely than it would be without such an assertion.  While the private physician's opinion regarding hearing loss was less persuasive than the opinion by the VA examiner, the VA examiner failed to opine on the etiology of the Veteran's tinnitus because the Veteran did not have any symptoms during the examination.  However, a lay person is competent to testify to in-service acoustic trauma and symptoms of tinnitus, and therefore, the Veteran did have a diagnosis during the pendency of this appeal.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).   Therefore, the more persuasive argument is that of the private physician who actually provided a positive etiology opinion.  As such, affording all benefit of the doubt in favor of the Veteran, service connection should be granted for tinnitus.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service acoustic trauma and the hearing loss disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  However, the Board finds that the evidence does support a finding of service connection for tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Increased Disability Ratings

The Veteran is service connected for asthma, presently rated as 30 percent disabling; chronic allergic rhino-sinusitis, rated as 10 percent disabling; and hyposmia, secondary to chronic allergic rhino-sinusitis, rated as 10 percent disabling.  He contends that he is entitled to increased ratings for all three disabilities.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's asthma and allergic rhino-sinusitis, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where, as in the case of the Veteran's hyposmia, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See, id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

Under the applicable diagnostic criteria, hyposmia is assigned a 10 percent rating for complete loss of sense of smell.  38 C.F.R. § 4.87a, Diagnostic Code 6275 (2016).

The Veteran's allergic rhino-sinusitis is rated under Diagnostic Code 6522, which compensates for allergic or vasomotor rhinitis.  Under the applicable criteria, a disability without polyps, but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side is assigned a 10 percent disability rating.  A 30 percent rating is assigned for a disability with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2016).

Asthma is rated under Diagnostic Code 6602.  Per the diagnostic criteria, a 30 percent rating is assigned with evidence of FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent rating is assigned for FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

The Board recognizes that under 38 C.F.R. § 4.96, which gives special provisions regarding evaluation of respiratory conditions, post-bronchodilator  results should be used for evaluation purposes unless the results of post-bronchodilator pulmonary function tests were poorer than the pre-bronchodilator results, in which case pre-bronchodilator results should be used.  38 C.F.R. § 4.96(d)(5) (2016).  However, that regulation explicitly applies only to DCs 6600, 6603, 6604, 6825-6833, and 6840-6845; or rather, DC 6602 is expressly excluded from that special provision.  38 C.F.R. § 4.96(d).  As such, the Board may analyze the rating criteria using either the post- or pre-bronchodilator scores for the FEV-1 and FEV-1/FVC tests.  In this case, it will use the more favorable pre-bronchodilator results.  

After a careful review of the evidence, the Board finds that all three disabilities are presently rated at the maximum available ratings.  

Particularly, in August 2012, the Veteran was afforded a VA examination.  He was noted to have allergic rhinosinusitis, with symptomatology consistent of nasal congestion treated with nasal spray, and nasal discharge.  He did not have any incapacitation episodes of sinusitis.  He did not have obstruction greater than 50 percent on both sides due to rhinitis.  He did not have complete obstruction on one side due to rhinitis.  There were no nasal polyps found and he did not have hypertrophy of the nasal turbinates.  He did not have a deviated septum.  There were no tumors or neoplasms found.  X-rays of the paranasal sinuses showed no air-fluid levels.  Bony landmarks and soft tissues appeared symmetrical.  The paranasal sinuses were well aerated.  His sinus condition did not impact his ability to work.  Absent a finding of polyps, this examination does not give rise to a higher rating under the diagnostic code.  

On the same day, the Veteran's asthma was also evaluated.  His asthma symptoms were reported as including shortness of breath requiring inhaled medication.  He did not require the use of inhaled corticosteroids.  He had not had any attacks with respiratory failure in the prior 12 months.  FVC was 135 percent predicted.  FEV-1 was 128 percent predicted.  FEV-1/FVC was 99 percent.  DLCO was 108 percent predicted.   The examiner stated that the FEV-1/FVC number was the most accurate reflection of the Veteran's level of disability.  The examiner stated that the Veteran's asthma did not impact his ability to work.  Absent a finding of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, this examination does not give rise to a higher rating under the diagnostic code.  

In June 2015, the Veteran was afforded a new VA examination.  His allergic rhinitis was more or less in control with medical treatment, with congestion worsening gin the evening.  There was no obstruction of 50 percent or greater of the nasal passages on both sides.  He did not have complete nasal obstruction on either side.  There was some evidence of permanent hypertrophy of the nasal turbinates, but no evidence of polyps.  His rhino-sinusitis did not affect his ability to work.  Again, absent a finding of polyps, a higher rating cannot be assigned under the diagnostic code.  

Also in June 2015, the Veteran's asthma was evaluated.  The Veteran reported his asthma being in control with use of respiratory therapy several times a week only.  He did not require use of oral or parenteral corticosteroids.  He had not had any attacks with respiratory failure and did not require any physician visits for require care of exacerbations.  FVC was 145 percent predicted.  FEV-1 was 142 percent predicted.  FEV-1/FVC was 100 percent.  DLCO was 114 percent predicted.  The examiner stated that the FEV-1 findings were not most indicative of the Veteran's severity level at that time.  No other significant findings were reported.  His respiratory condition did not impact his ability to work.  Again, without a finding of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, this examination does not give rise to a higher rating under the diagnostic code.  

Regarding the Veteran's hyposmia, in April 2015, the Veteran was afforded a VA examination in connection with his service connection claim for hyposmia.  At that time he was noted to have hyposmia secondary to allergic rhinitis, partial in nature.  The Veteran was able to smell coffee, but unable to smell cinnamon.  His inability to smell did not impact his ability to work.  A subsequent June 2015 VA examination also confirmed partial hyposmia with the Veteran being able to smell coffee but not cinnamon.  The Board notes that the Veteran's hyposmia is presently rated as 10 percent disabling for complete loss of sense of smell.  That is the maximum rating available under the diagnostic, and therefore, the Board cannot assign a higher schedular rating.  

In sum, the Board finds that the Veteran's asthma and chronic allergic rhino-sinusitis do not qualify under the applicable diagnostic criteria for a higher rating.  Specifically, the Veteran's pulmonary functioning testing have not worsened to the extent that a 60 percent rating would be appropriate for asthma, neither does he require the use of systemic corticosteroids or require medical treatment for exacerbations.  His rhino-sinusitis has never been found to result in nasal polyps.  Further, his hyposmia is already in receipt of the maximum schedular rating allowed for that disability, and therefore, the Board in unable to award more under the diagnostic criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's rhino-sinusitis, asthma, and hyposmia.  The Veteran's service-connected disabilities are productive of symptoms specifically identified in the Rating Schedule, such as elevated nasal blockage, decreased pulmonary functioning, requirement of medication for management, and inability to smell.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities on appeal.  Further, the record has not given rise to any indication that the three disabilities on appeal have resulted in an exceptional or unusual disability picture.  He has not required frequent hospitalization for any of the three disabilities, and the evidence supports a finding that he is able to maintain gainful employment without interference from his service-connected rhino-sinusitis, asthma, or hyposmia.  As such, referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is presently not service connected for any other disabilities.  After carefully reviewing the evidence in the record, there is no indication that the disabilities on appeal cause a "collective effect" on each other to the point of requiring additional consideration.  Therefore, such consideration does not apply in this matter and referral based on collective effect is not necessary at this time.  

For these reasons, the Board declines to remand this case for referral to the Director, Compensation Service, for extraschedular consideration.  


ORDER

The previously denied and final claim of service connection for a psychiatric disability is reopened.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 

A rating in excess of 30 percent for asthma is denied.

A rating in excess of 10 percent for chronic allergic rhino-sinusitis is denied.

A rating in excess of 10 percent for hyposmia is denied.  



REMAND

VA's duty to assist requires or to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (a) contains competent evidence of a current diagnosed disability; (b) establishes that the Veteran suffered an event, injury, or illness during service; and (c) indicates that the claimed disability may be associated with the established event, injury, or illness.  38 C.F.R. § 3.159(c)(4)(1) (2016).  

The Veteran has a present diagnosis of obstructive sleep apnea, and several psychiatric disabilities, to include generalized anxiety disorder, major depression, and PTSD.  A review of his service treatment records reveals that during service he was evaluated in the mental hygiene clinic in June 1964 and prescribed anti-anxiety medication.  He also was noted to have a nasal polyp with swelling on both sides of the nose in October 1965.  To date, he has not been afforded a VA examination which addresses any possible medical nexus between his present diagnoses and his noted in-service incidents/illnesses.  Therefore, a VA examination should be scheduled to address those claims.

Further, TDIU may be assigned if a Veteran has multiple service-connected disabilities that combine to 70 percent, with at least one disability rated as 40 percent disabling, or a single service-connected disability rated as 60 percent or more disabling; and is unable to work based solely on that service-connected disability or disabilities.  38 C.F.R. § 4.16(a) (2016).  

Here, the Board observes that the veteran does not meet the schedular criteria for TDIU.  However, the issues of service-connection for an acquired psychiatric disorder and obstructive sleep apnea are being remanded for further development.  Because the outcome of those claims may affect the Veteran's entitlement to a schedular grant of TDIU, that issue is inextricably intertwined and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all treatment records from the VA Medical Center in San Juan, Puerto Rico, since June 2015, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. 

2. Schedule the Veteran for a psychiatric evaluation.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination. 

The examiner is requested to provide a complete psychiatric evaluation of the Veteran, to include screening for PTSD, as well as any other non-PTSD disabilities.  The examiner should also take a thorough history from the Veteran, dating back to active service.  The examiner is then requested to state for each psychiatric disability identified, whether it is at least as likely as not that it had onset during, or is otherwise etiologically related to any incident of active service.  The examiner is particularly requested to address the notations in service between June and July 1964 where the Veteran was seen in the mental hygiene clinic and prescribed anxiety medication.

Any opinion given should be supported by a discussion and rationale, and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.

3. Schedule the Veteran for a VA examination in connection with his claim of service connection for obstructive sleep apnea.  A complete copy of the claims file should be made available to the examiner selected to conduct the examination.  All appropriate diagnostic testing should be accomplished.

The examiner should confirm or deny the Veteran's present diagnosis of sleep apnea (if denied, please provide an explanation for the non-diagnosis).  Thereafter, the examiner should state whether it is at least as likely as not that the Veteran's sleep apnea had onset during or is otherwise etiologically related to any incident of active service, including his notation of nasal polyps in October 1965.  If the examiner finds in the negative, he or she should also address whether the Veteran's sleep apnea has been caused by or aggravated beyond its natural progression by his service-connected asthma, rhino-sinusitis, or hyposmia.  

Any opinion given should be supported by a discussion and rationale, and should include citation to evidence in the record, known medical principles, and/or medical treatise evidence.

4. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


